EXHIBIT 10.68

THE BANK OF ABBEVILLE

SALARY CONTINUATION AGREEMENT

THIS AGREEMENT is adopted this 7th day of October, 2003, by and between THE BANK
OF ABBEVILLE, a state-chartered commercial bank located in Abbeville, South
Carolina (the “Company”), and THOMAS D. SHERARD, JR. (the “Executive”).

INTRODUCTION

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide salary continuation benefits to the Executive. The Company
will pay the benefits from its general assets.

AGREEMENT

The Company and the Executive agree as follows:

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

1.1 “Change of Control” means the acquisition by any person, or persons acting
as a group within the meaning of Section 13(d) of the Securities Exchange Act of
1934, of fifty-one percent or more of the voting securities of the Company, or
its parent, Abbeville Capital Corporation, a South Carolina corporation, or of
any lesser percentage of the voting securities of the Company if the Board of
Directors of the Company, the Comptroller of South Carolina, the FDIC, or the
Federal Reserve Bank makes a determination that such acquisition constitutes or
will constitute control of the Company. The term “person” as used herein
includes an individual, corporation, bank holding company or any other legal
entity.

1.2 “Code” means the Internal Revenue Code of 1986, as amended.

1.3 “Disability” and “Disabled” means that because of injury or sickness:

(i) the Executive cannot perform each of the material duties of regular
occupation; or

(ii) the Executive, while unable to perform all of the material duties of
regular occupation on a full-time basis, is:

(a) performing at least one of the material duties of regular occupation or
another occupation on a part-time or fill-time basis; and



--------------------------------------------------------------------------------

(b) earning currently at least 20% less per month than the indexed
pre-disability earnings due to that same sickness or injury.

1.4 “Early Termination” means the Termination of Employment before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause
or following a Change of Control.

1.5 “Early Termination Date” means the month, day and year in which Early
Termination occurs.

1.6 “Effective Date” means July 1, 2003.

1.7 “Normal Retirement Age” means the anniversary date of the Plan Year
following the Executive’s 65th birthday.

1.8 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.

1.9 “Plan Year” means a twelve-month period commencing on July 1 and ending on
June 30 of each year. The initial Plan Year shall commence on the Effective Date
of this Agreement.

1.10 “Termination for Cause” shall be defined as set forth in Article 5.

1.11 “Termination of Employment” means that the Executive ceases to be employed
by the Company for any reason, voluntary or involuntary, other than by reason of
a leave of absence approved by the Company.

Article 2

Lifetime Benefits

2.1 Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is $28,458
(Twenty Eight Thousand Four Hundred Fifty-Eight Dollars). Commencing at the end
of the first Plan Year, and each Plan Year thereafter, the annual benefit shall
be increased four percent from the previous Plan Year to a projected annual
benefit of $53,300 (Fifty Three Thousand Three Hundred Dollars) at Normal
Retirement Age. Any additional increase in the annual benefit shall require the
recalculation of Schedule A.

2.1.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments commencing with the month following
the Executive’s Normal Retirement Date, paying the annual benefit to the
Executive for a period of 15 years.



--------------------------------------------------------------------------------

2.2 Early Termination Benefit. Upon Early Termination, the Company shall pay to
the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Agreement.

2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination annual installment set forth on Schedule A for the Plan Year ending
immediately prior to the Early Termination Date, (except during the first Plan
Year, the benefit is the amount set forth for Plan Year 1), determined by
vesting the Executive in 100 percent of the accrual balance. Any increase in the
annual benefit under Section 2.1.1 shall require the recalculation of this
benefit on Schedule A. This benefit is determined by calculating a 15-year fixed
annuity from said accrual balance, crediting interest on the unpaid balance at
an annual rate of seven percent, compounded monthly.

2.2.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments commencing with the month following
the Normal Retirement Age, paying the annual benefit to the Executive for a
period of 15 years.

2.3 Disability Benefit. If the Executive terminates employment due to Disability
prior to Normal Retirement Age, the Company shall pay to the Executive the
benefit described in this Section 2.3 in lieu of any other benefit under this
Agreement.

2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the Disability
annual installment set forth on Schedule A for the Plan Year ending immediately
prior to Termination of Employment (except during the first Plan Year, the
benefit is the amount set forth for Plan Year 1), determined by vesting the
Executive in 100 percent of the accrual balance. Any increase in the annual
benefit under Section 2.1.1 would require the recalculation of this Disability
benefit on Schedule A. This benefit is determined by calculating a 15-year fixed
annuity from said accrual balance, crediting interest on the unpaid balance at
an annual rate of seven percent, compounded monthly.

2.3.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments commencing with the month following
Normal Retirement Age, paying the annual benefit to the Executive for a period
of 15 years.

2.4 Change of Control Benefit. Upon a Change of Control, followed by the
Executive’s Termination of Employment for reasons other than death, Disability,
Early Termination, or after Normal Retirement Age, the Company shall pay to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Agreement.

2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the Change of
Control annual installment set forth on Schedule A for the Plan Year ending
immediately prior to Termination of Employment occurs (except during the first
Plan Year, the benefit is the amount set forth for Plan Year 1), determined by
vesting the Executive in the projected Normal Retirement Benefit described in
Section 2.1.1.



--------------------------------------------------------------------------------

2.4.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments commencing with the month following
Normal Retirement Age, paying the annual benefit to the Executive for a period
of 15 years.

Article 3

Death Benefits

3.1 Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1. This benefit shall be paid in lieu of the
benefits under Article 2.

3.1.1 Amount of Benefit. The benefit under this Section 3.1 is the lump sum
benefit set forth on Schedule A for the Plan Year ending immediately prior to
the Executive’s death (except during the first Plan Year, the benefit is the
amount set forth for Plan Year 1), determined by vesting the Executive’s
beneficiary in 100 percent of the accrual balance for the Plan Year ending
immediately prior to the Executive’s death. Any increase in the annual benefit
under Section 2.1.1 would require the recalculation of this Death Benefit on
Schedule A.

3.1.2 Payment of Benefit. The Company shall pay the benefit to the Executive’s
beneficiary in a lump sum within 60 days from the Executive’s death.

3.2 Death During Payment of a Benefit. If the Executive dies after any benefit
payments have commenced under Article 2 of this Agreement but before receiving
all such payments, the Company shall pay the remaining benefits to the
Executive’s beneficiary at the same time and in the same amounts they would have
been paid to the Executive had the Executive survived.

3.3 Death After Termination of Employment But Before Payment of a Benefit
Commences. If the Executive is entitled to a benefit under Article 2 of this
Agreement, but dies prior to the commencement of said benefit payments, the
Company shall pay the same benefit payments to the Executive’s beneficiary that
the Executive was entitled to prior to death except that the benefit payments
shall commence on the first day of the month following the date of the
Executive’s death.

Article 4

Beneficiaries

4.1 Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and received by
the Company during the Executive’s lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s estate.



--------------------------------------------------------------------------------

4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Company may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

Article 5

General Limitations

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement if the
Company terminates the Executive’s employment for:

(a) Gross negligence or gross neglect of duties;

(b) Commission and conviction of a felony or misdemeanor; or

(c) Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Executive’s employment and
resulting in an adverse effect on the Company.

5.2 Suicide. The Company shall not pay any benefit under this Agreement if the
Executive commits suicide within three years after the date of this Agreement.

5.3 Competition After Termination of Employment. The Company shall not pay any
benefit under this Agreement if the Executive, within 12 months of Termination
of Employment and without the prior written consent of the Company, engages in,
becomes interested in, directly or indirectly, as a sole proprietor, as a
partner in a partnership, or as a substantial shareholder in a corporation, or
becomes associated with, in the capacity of employee, director, officer,
principal, agent, trustee or in any other capacity whatsoever, any enterprise
conducted in the trading area (a 50 mile radius) of the business of the Company,
which enterprise is, or may deemed to be, competitive with any business carried
on by the Company as of the date of termination of the Executive’s employment or
retirement. This section shall not apply following a Change of Control.

Article 6

Claims and Review Procedure

6.1 For all claims other than disability benefits:

6.1.1 Claims Procedure. Any individual (“Claimant”) who has not received
benefits under this Agreement that he or she believes should be paid shall make
a claim for such benefits as follows:

6.1.1.1 Initiation – Written Claim. The Claimant initiates a claim by submitting
to the Company a written claim for the benefits.



--------------------------------------------------------------------------------

6.1.1.2 Timing of Company Response. The Company shall respond to such Claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the Claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

6.1.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the Claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth:

(a) The specific reasons for the denial,

(b) A reference to the specific provisions of this Agreement on which the denial
is based,

(c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed,

(d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures, and

(e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

6.1.2 Review Procedure. If the Company denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

6.1.2.1 Initiation – Written Request. To initiate the review, the Claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company a written request for review.

6.1.2.2 Additional Submissions – Information Access. The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

6.1.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.



--------------------------------------------------------------------------------

6.1.2.4 Timing of Company Response. The Company shall respond in writing to such
Claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the Claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

6.1.2.5 Notice of Decision. The Company shall notify the Claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the Claimant. The notification shall set forth:

(a) The specific reasons for the denial,

(b) A reference to the specific provisions of this Agreement on which the denial
is based,

(c) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits, and

(d) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

6.2 For disability claims:

6.2.1 Claims Procedures. Any individual (“Claimant”) who has not received
benefits under this Agreement that he or she believes should be paid shall make
a claim for such benefits as follows:

6.2.1.1 Initiation – Written Claim. The Claimant initiates a claim by submitting
to the Company a written claim for the benefits.

6.2.1.2 Timing of Company Response. The Company shall notify the Claimant in
writing or electronically of any adverse determination as set out in this
Section.

6.2.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the Claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth:

(a) The specific reasons for the denial,

(b) A reference to the specific provisions of this Agreement on which the denial
is based,

(c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed,



--------------------------------------------------------------------------------

(d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures,

(e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review,

(f) [See §2560.503-1(g)(v)] Any internal rule, guideline, protocol, or other
similar criterion relied upon in making the adverse determination, or a
statement that such a rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination and that the Claimant can
request and receive free of charge a copy of such rule, guideline, protocol or
other criterion from the Company, and

(g) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Agreement to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

6.2.1.4 Timing of Notice of Denial/Extensions. The Company shall notify the
Claimant of denial of benefits in writing or electronically not later than 45
days after receipt of the claim by the Company. The Company may elect to extend
notification by two 30-day periods subject to the following requirements:

(a) For the first 30-day extension, the Company shall notify the Claimant (1) of
the necessity of the extension and the factors beyond the Company’s control
requiring an extension; (2) prior to the end of the initial 45-day period; and
(3) of the date by which the Company expects to render a decision.

(b) If the Company determines that a second 30-day extension is necessary based
on factors beyond the Company’s control, the Company shall follow the same
procedure in (a) above, with the exception that the notification must be
provided to the Claimant before the end of the first 30-day extension period.

(c) For any extension provided under this section, the Notice of Extension shall
specifically explain the standards upon which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. The Claimant shall be afforded 45
days within which to provide the specified information.

6.2.2 Review Procedures – Denial of Benefits. If the Company denies part or all
of the claim, the Claimant shall have the opportunity for a full and fair review
by the Company of the denial, as follows:

6.2.2.1 Initiation of Appeal. Within 180 days following notice of denial of
benefits, the Claimant shall initiate an appeal by submitting a written notice
of appeal to Company.

6.2.2.2 Submissions on Appeal – Information Access. The Claimant shall be
allowed to provide written comments, documents, records, and other information
relating to the claim for benefits. The Company shall provide to the Claimant,
upon request and



--------------------------------------------------------------------------------

free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits.

6.2.2.3 Additional Company Responsibilities on Appeal. On appeal, the Company
shall:

(a) [See §2560.503-1(h)(3)(i)-(v)] Take into account all materials and
information the Claimant submits relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination;

(b) Provide for a review that does not afford deference to the initial adverse
benefit determination and that is conducted by an appropriate named fiduciary of
the Company who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual;

(c) In deciding an appeal of any adverse benefit determination that is based in
whole or in part on a medical judgment, including determinations with regard to
whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment;

(d) Identify medical or vocational experts whose advise was obtained on behalf
of the Company in connection with a Claimant’s adverse benefit determination,
without regard to whether the advice was relied upon in making the benefit
determination; and

(e) Ensure that the health care professional engaged for purposes of a
consultation under subsection (c) above shall be an individual who was neither
an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such
individual.

6.2.2.4 Timing of Notification of Benefit Denial – Appeal Denial. The Company
shall notify the Claimant not later than 45 days after receipt of the Claimant’s
request for review by the Company, unless the Company determines that special
circumstances require an extension of time for processing the claim. If the
Company determines that an extension is required, written notice of such shall
be furnished to the Claimant prior to the termination of the initial 45-day
period, and such extension shall not exceed 45 days. The Company shall indicate
the special circumstances requiring an extension of time and the date by which
the Company expects to render the determination on review.

6.2.2.5 Content of Notification of Benefit Denial. The Company shall provide the
Claimant with a notice calculated to be understood by the Claimant, which shall
contain:

(a) The specific reason or reasons for the adverse determination;

(b) Reference to the specific plan provisions on which the benefit determination
is based;



--------------------------------------------------------------------------------

(c) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of all documents, records, and other
relevant information (as defined in applicable ERISA regulations);

(d) A statement of the Claimant’s right to bring an action under ERISA
Section 502(a);

(e) [See §2560.503-1(j)(5)] Any internal rule, guideline, protocol, or other
similar criterion relied upon in making the adverse determination, or a
statement that such a rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination and that the Claimant can
request and receive free of charge a copy of such rule, guideline, protocol or
other criterion from the Company;

(f) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Agreement to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

(g) The following statement: “You and your Company may have other voluntary
alternative dispute resolution options such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your state insurance regulatory agency.”

Article 7

Amendments and Termination

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.

Article 8

Miscellaneous

8.1 Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

8.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

8.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.



--------------------------------------------------------------------------------

8.5 Tax Withholding. The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

8.6 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of South Carolina, except to the extent preempted by the
laws of the United States of America.

8.7 Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and beneficiary have no preferred or secured
claim.

8.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

8.9 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

  (a) Establishing and revising the method of accounting for the Agreement;

 

  (b) Maintaining a record of benefit payments;

 

  (c) Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement; and

 

  (d) Interpreting the provisions of the Agreement.

8.10 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

IN WITNESS WHEREOF, the Executive and the Company have signed this Agreement.

 

EXECUTIVE:       COMPANY:         The Bank of Abbeville

/s/ Thomas D. Sherard, Jr.

                              By  

/s/ Patricia P. Howie

Thomas D. Sherard, Jr.     Title   Executive Vice President